Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 16 February 2021.  Claims 1-3, 5, 12-14, 16 have been amended.  Claims 1-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 7-10, 12-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et a. (US 2008/0249855 A1) in view of Gern et al. (US 2008/0059312 A1) and further in view of Neal et al. (US 2008/0052140 A1).

Claim 1.    Collins discloses a computer implemented method comprising:
providing, by an online system for a first display within an interface at a client device of a content provider, a user and application program interfaces to facilitate management and optimization of ad campaigns and perform comparisons of the performance of components of ad campaigns, such as performance of particular listings, search terms, creatives, channels, tactics, etc (Paragraph 0064), a user interacts with a service provider server through a user interface to generate online advertisements, or creatives, within an ad group (Paragraph 0108), 
a content item, composed of a plurality of creatives, advertisements are also referred to as creatives (Paragraph 0032), creative components are generated which are components of an advertisement including advertisement titles, advertisement descriptions, which may be split into two half descriptions, destination URLs of the advertisement, and , and 
insight statistics corresponding to the content item, a quality score component may provide another metric for measuring individual ad performance (Paragraph 0060), performing comparisons of the performance of components of ad campaigns, such as performance of creatives, (Paragraph 0064), a forecasting component analyzes the historic data to predict the number of impressions or clicks that may be expected for an ad having a particular rank (Paragraph 0077), creatives are ranked according to relevance score calculated by the quality score component indicating that more relevant advertisements are more likely to be clicked on by a user (Paragraph 0113), the effectiveness of ads, i.e. creatives, includes the percentage of times the advertisement was served when the keyword was searched for, an ad quality rating related to the relevance of the , 
each creative of the content item having a creative type, types of creative components, including advertisement titles, advertisement descriptions, which may be split into two half descriptions, destination URLs of the advertisement, and any other components or data that may be effective in an advertisement (Paragraph 0109) Paragraph 0004 or Applicant’s specification discloses the types of creatives as: images, videos, bodies of text, call_to_action_types (e.g. install application, play application), titles, descriptions, universal resource locators (URL), and captions;
providing, by the online system for a second display within the interface the client device, the content item including the selected creative in place of a previously displayed creative and including the insight statistics associated with the content item including the selected creative, the creative suggestion tool for generating advertising creatives (Paragraph 0125, Figure 8), creative suggestion tool results screen (Paragraph 0134, Figure 9) including rows of advertisements so that a user may select a generated advertisement to include in the ad group (Paragraph 0135, Figure 9) including a relevance .

Collins does not disclose applying a different one of a plurality of machine learning models to each respective candidate creative type, of a plurality of candidate creative types, to automatically determine likelihoods that the target user will interact with a content item that includes a candidate creative, the machine learning models trained on training data describing previously presented creatives; selecting, by the online system, a set of candidate creatives based on the determined likelihoods and a ranking of the candidate creatives, as disclosed in the claims.  However, in the same field of invention, Gern discloses advertisements may be changed quickly and easily by an advertiser or user, in addition to or separate from a set of rules, by altering, changing, swapping or replacing elements or components of an advertisement (P. 0024) the user interface allows a user to create advertisement components, manage and create rules, assembling the components into advertisements, and perform other functions such as testing (P. 0036) a user may create or modify advertisement components or rules, using known graphic, video, and audio creation tools (P. 0054) including .  In Gern, a user, or advertiser, may alter an advertisement by selecting components to build the advertisement using a user interface, wherein the user interface may be used to test advertisements to provide feedback for use in user-controlled adjustment or alterations to the advertisement, and wherein testing, based on different testing criteria (price and incentive), provides a set of components that meet certain performance criteria to build the best advertisements.  It is clear that different criteria may be tested independently teachings of Collins and Gern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine applying a different one of a plurality of machine learning models to each respective candidate creative type, of a plurality of candidate creative types, to automatically determine likelihoods that the target user will interact with a content item that includes a candidate creative, the machine learning models trained on training data describing previously presented creatives; selecting, by the online system, a set of candidate creatives based on the determined likelihoods and a ranking of the candidate creatives with the teachings of Collins.  One would have been motivated to combine applying a different one of a plurality of machine learning models to each respective candidate creative type, of a plurality of candidate creative types, to automatically determine likelihoods that the target user will interact with a content item that includes a candidate creative, the machine learning models trained on training data describing previously presented creatives; selecting, by the online system, a set of candidate creatives based on the determined likelihoods and a ranking of the candidate creatives with the teachings of Collins to provide a user or advertiser with the ability easily alter the advertisement once provided to the advertiser server, or to dynamically alter the advertisement, or to obtain feedback based on a large number of different advertisements (Gern: P. 0003).

advertisements may be changed quickly and easily by an advertiser or user, in addition to or separate from a set of rules, by altering, changing, swapping or replacing elements or components of an advertisement (P. 0024) the user interface allows a user to perform other functions such as testing (P. 0036) test advertisements may provide feedback for use in user-controlled adjustments or alterations of advertisements wherein feedback and testing may be used in the same embodiment (P. 0083) a test may determine the best set (wherein set may include one or more) of combinations of advertisement components or variables, best possibly being defined by those that result in the most click-throughs, or conversions, or purchases, or by another criteria and serve advertisements to viewers based only on the best set (P. 0098) the only version or versions that will continue to be shown is the one that has the best performance metric (P. 0102).  In the same field of invention, Neal discloses a user is able to select an icon within an advertising campaign to view performance data (Paragraph 0034) an interface where a user is able to select   Therefore, considering the teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the online system from the client device via the interface, a request from the content provider to view a different creative within the same content item the set of candidate creatives and to view the insight statistics associated with the content item including the different creative; receiving by the online system, a selection of a creative from the set of candidate creatives from the content provider with the teachings of Collins and Gern.  One would have been motivated to combine receiving, by the online system from the client device via the interface, a request from the content provider to view a different creative within the same content item the set of candidate creatives and to view the insight statistics associated with the content item including the different creative; receiving by the online system, a selection of a creative from the set of candidate creatives from the content provider with the teachings of Collins and Gern to make the creatives be contextually relevant when they are viewed by the audience to help develop a better creative which in turn can help produce better advertising results (Neal: Paragraph 0005) and to more effectively implement the management and optimizing function of Collins for advertisement campaign information in a manner most relevant to an advertiser (revenue generator) (Collins: Paragraph 0028).

or caption, creative components include advertisement titles, advertisement descriptions, which may be split into two half descriptions, destination URLs of the advertisement, and any other components or data that may be effective in an advertisement (Paragraph 0109).

Claim 3.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Collins further discloses the insight statistics corresponding to the content item comprise information of at least one of click through rate, number of “Likes”, number of audiences reached by an ad campaign of the content item, or viewers’ engagement with the content item, creatives are ranked according to relevance score calculated by the quality score component indicating that more relevant advertisements are more likely to be clicked on by a user (Paragraph 0113), the effectiveness of ads, i.e. creatives, includes the percentage of times the advertisement was served when the keyword was searched for, an ad quality rating related to the relevance of the advertisement, a click through percentage, a number of clicks in the last month, and generally any metric that may assist in determining the effectiveness of the advertisement (Paragraph 0128).

Claim 4.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Collins discloses displaying a relevancy score for a creative on the creative suggestion results page (Figure 9) and Neal discloses a user is able to select an icon within an advertising campaign to view performance data (Paragraph 0034), a function to report advertising statistics representative of effectiveness of creatives (Claim 23), ratings of different ad beans (Paragraph 0064, Figure 7).  Therefore, considering the teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying, on the interface, insight statistics corresponding to the creatives in the content item with the teachings of Collins, Gern and Neal.  One would have been motivated to combine displaying, on the interface, insight statistics corresponding to the creatives in the content item with the teachings of Collins, Gern and Neal to make the creatives be contextually relevant when they are viewed by the audience to help develop a better creative which in turn can help produce better advertising results (Neal: Paragraph 0005) and to more effectively implement the management and optimizing function of Collins for advertisement campaign information in a manner most relevant to an advertiser (revenue generator) (Collins: Paragraph 0028).

Claim 5.    Collins, Gern and Neal disclose the computer implemented method of claim 4, and Collins further discloses creatives are ranked according to  and Neal further discloses the system can further be used to test pending creatives within the context of the publisher advertisement space, e.g., by presenting numbers of animation loops, animation loop time, click-through window behavior (e.g., open in existing window, open in new window), and click-through to the correct destination (Paragraph 0007), the reporting module can extract reporting information from the data warehouse based on a single campaign or multiple campaigns, enabling the user to report on impressions and click-through information along with extensive advertiser site visit information to facilitate return on investment (ROI) reporting, facilitating quick data transition into a pivot table format for data formatting and analysis (Paragraph 0020).  Therefore, considering the teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displayed insight statistics corresponding to a or viewers’ engagement with the creative with the teachings of Collins, Gern and Neal.  One would have been motivated to combine the displayed insight statistics corresponding to a creative in the content item comprise information of at least one of click through rate, number of “Likes”, number of audiences reached by an ad campaign of the content item including the creative, or viewers’ engagement with the creative with the teachings of Collins, Gern and Neal to make the creatives be contextually relevant when they are viewed by the audience to help develop a better creative which in turn can help produce better advertising results (Neal: Paragraph 0005) and to more effectively implement the management and optimizing function of Collins for advertisement campaign information in a manner most relevant to an advertiser (revenue generator) (Collins: Paragraph 0028).

Claim 7.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Collins further discloses responsive to displaying the selected creative in the content item in place of a previously displayed creative, applying a plurality of rules associated with the content item to determine whether a condition in each rule is satisfied, the service provider server generates creative components that require additional processing time, such as by content matching with the destination URLs by generating any additional creative components, or advertisements, and then notify the revenue generator of the newly created components and/or advertisements, the service provider server may continually .

Claim 8.    Collins, Gern and Neal disclose the computer implemented method of claim 7, and Collins further discloses displaying a second selected creative in the content item, the second different creative specified by a rule in the plurality of rules to be presented with the candidate creative, the service provider server generates creative components that require additional processing time, such as by content matching with the destination URLs by generating any additional creative components, or advertisements, and then notify the revenue generator of the newly created components and/or advertisements, the service provider server may continually attempt to generate creative components and/or advertisements based on the aforementioned criteria (Paragraph 0116).

Claim 9.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Neal further discloses the comparison module then compares attributes of the imported creatives and local snapshots of web pages to determine whether the creatives identified for use in the advertising campaign are compatible with the web pages on which the creatives are to be displayed (Paragraph 0051) ranking the creatives based on the attribute comparison (Claim 7).  teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine selecting the creative from the set of candidate creatives further comprises identifying a candidate creative with a highest ranking amongst candidate creatives that each have a same creative type with the teachings of Collins, Gern and Neal.  One would have been motivated to combine selecting the creative from the set of candidate creatives further comprises identifying a candidate creative with a highest ranking amongst candidate creatives that each have a same creative type with the teachings of Collins, Gern and Neal to make the creatives be contextually relevant when they are viewed by the audience to help develop a better creative which in turn can help produce better advertising results (Neal: Paragraph 0005) and to more effectively implement the management and optimizing function of Collins for advertisement campaign information in a manner most relevant to an advertiser (revenue generator) (Collins: Paragraph 0028)

Claim 10.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Collins further discloses selecting the creative from the set of candidate creatives further comprises identifying the candidate creative with best insight statistics, once presented with suggested creative components, the user may filter out any desirable creative components from the suggested creative components (Paragraph 0115).



Claim 21.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Gern further discloses an automatically run test may determine the best set (wherein set may include one or more) of combinations of advertisement components or variables, best possibly being defined by those that result in the most click-throughs, or conversions, or purchases, or by another criteria and serve advertisements to viewers based only on the best set (P. 0098).  Therefore, considering the teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine automatically comprises without user input with the teachings of Collins, Gern and Neal.  One would have been motivated to combine automatically comprises without user input with the teachings of Collins, Gern and Neal to provide a user or advertiser with the ability easily alter the advertisement once provided to the advertiser server, or to dynamically alter the advertisement, or to obtain feedback based on a large number of different advertisements (Gern: P. 0003).

Claim 22.    Collins, Gern and Neal disclose the computer implemented method of claim 1, and Gern further discloses test advertisements may provide feedback for use in user-controlled adjustments or alterations of .  Therefore, considering the teachings of Collins, Gern and Neal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the insight statistics associated with the content item including the selected creative comprises updated insight statistics with the teachings of Collins, Gern and Neal.  One would have been motivated to combine the insight statistics associated with the content item including the selected creative comprises updated insight statistics with the teachings of Collins, Gern and Neal to provide a user or advertiser with the ability easily alter the advertisement once provided to the advertiser server, or to dynamically alter the advertisement, or to obtain feedback based on a large number of different advertisements (Gern: P. 0003).

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et a. (US 2008/0249855 A1) in view of Gern et al. (US 2008/0059312 A1) and Neal et al. (US 2008/0052140 A1) and further in view of Patel et al. (US 2014/0108145 A1).

the summary data can further include variable resolution data specifying the modifying data that were inserted in place of the variables of the customizable advertisement, for example, the variable resolution data can specify a row and/or column of feed data that were used to resolve each variable, alternatively, or additionally, the variable resolution data can specify data identifying actual content that was inserted into the customizable advertisement since the feed data may change over time (Paragraph 0096).  Therefore, considering the teachings of Collins, Gern, Neal and Patel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine responsive to displaying the selected creative in the content item in place of a previously displayed creative, changing the insight statistics to reflect the inclusion of the selected creative in the content item with the teachings of Collins, Gern and Neal.  One would have been motivated to combine responsive to displaying the selected creative in the content item in place of a previously displayed creative, changing the insight statistics to reflect the inclusion of the selected creative in the content item with the teachings of Collins, Gern and Neal to ensure that an advertisement can be made eligible for presentation with specific resources and/or 

Claim(s) 17 is/are directed to non-transitory computer-readable medium claim(s) similar to the computer implemented method claim(s) of Claim(s) 6 and is/are rejected with the same rationale.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et a. (US 2008/0249855 A1) in view of Gern et al. (US 2008/0059312 A1) and Neal et al. (US 2008/0052140 A1) and further in view of Krol (US 2011/0055025 A1).

Claim 11.    Collins, Gern and Neal disclose the computer implemented method of claim 1, but do not disclose displaying additional creatives from the set of candidate creatives located to the left and right of the content item in the interface, the additional creatives not among the selected creatives, as disclosed in the claims.  However, in the same field of invention, Krol discloses a user interface with categories of ad beans on the left side of the user interface and ad beans of a selected category on the right side of the user interface (Paragraphs 0062, 0063, Figure 7).  Therefore, considering the teachings of Collins, Gern, Neal and Krol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add displaying additional creatives from the set of candidate creatives located to the left and right of the content item in the interface, the additional creatives not among the selected creatives to the teachings of Collins, Gern and Neal.  One would have been motivated to add displaying additional creatives from the set of candidate creatives located to the left and right of the content item in the interface, the additional creatives not among the selected creatives to the teachings of Collins, Gern and Neal in order to aid a user in designing advertisements by providing pre-generated content and layouts (Krol: Paragraph 0004) and to enable advertisers to view and understand the success of their advertising campaigns as measured by specified metrics (Krol: Paragraph 0005).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
The applicant states:
Collins, Deo and Neal, taken individually or in combination, do not teach or suggest a method comprising, inter alia, “applying a different one of a plurality of machine learning models to each respective candidate creative type, of a plurality of candidate creative types, to automatically determine likelihoods that the target user will interact with a content item that includes a candidate creative, the machine learning models trained on training data describing previously presented creatives,” as recited in independent claim 1.



The examiner has combined new prior art reference Gern with Collins for the amended limitations.  Gern discloses advertisements may be changed quickly and easily by an advertiser or user, in addition to or separate from a set of rules, by altering, changing, swapping or replacing elements or components of an advertisement.  The user interface allows a user to create advertisement components, manage and create rules, assembling the components into advertisements, and perform other functions such as testing.  A user may create or modify advertisement components or rules, using known graphic, video, and audio creation tools, including advertisement sections or portions (e.g., title, offer detail text, background design, product graphic, background music, animation element with audio).  Test advertisements may provide feedback for use in user-controlled adjustments or alterations of advertisements wherein feedback and testing may or may not be used in the same embodiment, wherein different components are evaluated according to different criteria, for example, price and incentive.  An automatically run test may determine the best set (wherein set may include one or more) of combinations of advertisement components or variables, best possibly being defined by those that result in the most click-throughs, or conversions, or purchases, or by another criteria and serve advertisements to viewers based only on the best set.  The only version or versions that will continue to be shown is the one that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.H/Examiner, Art Unit 2172                                                                                                                                                                                                        5/14/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177